                           As of June 26, 2020
             Case 1:20-cv-00651-GLS-DJS        Document 87-9 Filed 10/20/20 Page 1 of 4




Reopening
New York
                                                          These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                              committal services, statewide.

Funeral Services                                          During the COVID-19 public health emergency, all operators of religious and funeral
                                                          services should stay up to date with any changes to state and federal requirements
                                                          related to religious and funeral services and incorporate those changes into their
                                                          operations. This guidance is not intended to replace any existing applicable local, state,
                                                          and federal laws, regulations, and standards.



                     Mandatory                                                         Recommended Best Practices
Physical                 For any religious or funeral service, limit the                  Limit in-person presence of staff to only those
                         congregant/attendee capacity to:                                 employees/volunteers necessary.
Distancing               • In Phase 1 regions, no more than 10 people for any
                             services occurring indoor or outdoor.                        Modify the use and/or restrict the number of stations
                         • In Phase 2 and 3 regions, no more than 25% of the              (e.g. podiums) and seating areas, so that staff members,
                             maximum occupancy for a particular area for                  volunteers, and attendees are at least 6 ft. apart in all
                             services occurring indoor; or no more than 25                directions and are not sharing stations or seats without
                             people for services occur outdoor.                           cleaning and disinfection between use, unless all
                         • In Phase 4 regions, no more than 33% of the                    individuals are members of the same household.
                             maximum occupancy for a particular area for
                             services occurring indoor; or no more than 50                Hold services outdoors (e.g. services for religious
                             people for services occurring outdoor.                       gatherings, graveside-only funerals) and/or provide
                              • If separate buildings are available for use, may          remote service options (e.g. live streaming, AM/FM
                                  have multiple groups of 10 in separate                  broadcast), when possible.
                                  buildings at the same time in Phase 1; a
                                  maximum occupancy of 25% in separate                    Offer advanced sign-ups to manage capacity.
                                  buildings at the same time in Phases 2 and 3; or
                                  a maximum occupancy of 33% in separate                  Change or remove practices that involve close contact or
                                  buildings at the same time in Phase 4, so long          sharing things among members of different households
                                  as the buildings have separate entrances and            (e.g. sharing a car or limousine ride between locations,
                                  exits designated and groups do not interact.            providing food/beverages for attendees before, during, or
                                                                                          after the event or service).
                         A distance of at least 6 ft. must be maintained amongst
                         all individuals at all times, unless safety or the core          Hold drive-in services. Ensure attendees remain in the
                         activity requires a shorter distance (e.g. pallbearing) or       vehicle in which they arrived and that they don’t interact
                         the individuals are members of the same household.               physically with clergy, employees, or attendees in other
                         However, any singing activity must provide for a                 vehicles; vehicles should contain only members of a single
                         distance between individuals of 12 ft., subject to               household, and cars must be at least 6 ft. apart or use
                         additional protective measures.                                  alternate parking spaces.

                         Any time employees, volunteers, and/or attendees                 Reduce bi-directional foot traffic by posting signs with
                         must come within 6 ft. of one another (or 12 ft., if             arrows in narrow aisles, hallways, or pews.
                         singing), they must wear acceptable face coverings,
                         unless they are members of the same household.

                         Prohibit the use of small spaces (e.g. elevators, vehicles)
                         by more than one individual at time, unless all
                         individuals are wearing face coverings. If occupied by
                         more than one person, keep occupancy under 50% of
                         maximum capacity.

                         Prohibit holding or shaking hands of members in
                         different households during services or prayers.



                     STAY HOME.                        STOP THE SPREAD.                      SAVE LIVES.
                           As of June 26, 2020
             Case 1:20-cv-00651-GLS-DJS        Document 87-9 Filed 10/20/20 Page 2 of 4




Reopening
New York
                                                          These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                              committal services, statewide.

Funeral Services                                          During the COVID-19 public health emergency, all operators of religious and funeral
                                                          services should stay up to date with any changes to state and federal requirements
                                                          related to religious and funeral services and incorporate those changes into their
                                                          operations. This guidance is not intended to replace any existing applicable local, state,
                                                          and federal laws, regulations, and standards.



                      Mandatory                                                        Recommended Best Practices
Physical Distancing      Limit activities involving singing (e.g. choir, soloist,
                         cantor, musical ensemble), unless 12 ft. of separation
(cont’d)                 can be provided between individuals or additional
                         distancing or physical barriers can reduce transmission
                         of respiratory droplets.

                         Establish designated areas for pickups and deliveries.

Protective               Provide workers with an acceptable face covering at no-          Place donation plates/boxes in central location with
                         cost to the worker and have an adequate supply of                proper distancing protocols in place.
Equipment                coverings in case of replacement.
                                                                                          Remove religious texts from pews or benches, and
                         Acceptable face coverings include but are not limited to         encourage congregation to bring their own.
                         cloth (e.g. homemade sewn, quick cut, bandana),
                         surgical masks, and face shields.                                If choir/musical ensemble meets enhanced distancing
                                                                                          measures, encourage members to launder their own
                         Face coverings are required at all times except while            gowns at home and bring their own instruments, where
                         seated, provided all individuals are 6 ft. apart except for      possible.
                         immediate household members. Faith leaders,
                         officiants, volunteers, and/or attendees must be                 Adapt certain religious practices that traditionally require
                         prepared to don a face covering if another person                close contact in order to minimize contact between
                         unexpectedly comes within 6 ft. (e.g. when walking to            individuals.
                         seats).
                                                                                          Empty fonts or other shared water-related service or
                         Face coverings must be cleaned or replaced after use             ceremonial activities.
                         and may not be shared. Consult the CDC guidance for
                         additional information on cloth face coverings and
                         other types of personal protective equipment (PPE), as
                         well as instructions on use and cleaning.

                         If providing gowns or other garments, ensure they are
                         cleaned and laundered between uses.

                         Train workers on how to don, doff, clean (as applicable),
                         and discard PPE.

                         Limit the sharing of objects (e.g. religious texts,
                         collection plates) as well as the touching of shared
                         surfaces (e.g. pews, instruments, doors, railings); or,
                         require individuals to wear gloves when in contact with
                         shared objects or frequently touched surfaces; or,
                         require individuals to sanitize or wash their hands
                         before and after contact.




                      STAY HOME.                       STOP THE SPREAD.                      SAVE LIVES.
                         As of June 26, 2020
           Case 1:20-cv-00651-GLS-DJS        Document 87-9 Filed 10/20/20 Page 3 of 4




Reopening
New York
                                                         These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                             committal services, statewide.

Funeral Services                                         During the COVID-19 public health emergency, all operators of religious and funeral
                                                         services should stay up to date with any changes to state and federal requirements
                                                         related to religious and funeral services and incorporate those changes into their
                                                         operations. This guidance is not intended to replace any existing applicable local, state,
                                                         and federal laws, regulations, and standards.



                     Mandatory                                                        Recommended Best Practices
Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection
                        requirements from the Centers for Disease Control and
and Disinfection        Prevention (CDC) and Department of Health (DOH) and
                        maintain cleaning logs on site that document date,
                        time, and scope of cleaning.

                        Provide and maintain hand hygiene stations on site,
                        including handwashing with soap, water, and paper
                        towels, as well as an alcohol-based hand sanitizer
                        containing 60% or more alcohol for areas where
                        handwashing is not feasible. Hand sanitizer must be
                        placed throughout the location.

                        Provide and encourage participants to use
                        cleaning/disinfection supplies before and after use of
                        shared and frequently touched surfaces, followed by
                        hand hygiene.

                        Ensure distancing rules are adhered to in restrooms by
                        reducing capacity, where feasible.

                        Regularly clean and disinfect the location or facility and
                        conduct more frequent cleaning and disinfection for
                        high risk areas used by many individuals (e.g.
                        restrooms) and for frequently touched surfaces, using
                        Department of Environmental Conservation (DEC)
                        products identified by the Environmental Protection
                        Agency (EPA) as effective against COVID-19.

                        If cleaning or disinfection products or the act of cleaning
                        and disinfecting causes safety hazards or degrades the
                        material (e.g. religious artifact), put in place hand
                        hygiene stations, supply gloves, and/or limit the
                        number of individuals touching such material.

                        For funeral-related services, prohibit touching, hugging,
                        or kissing the body of a deceased person who had
                        confirmed or suspected COVID-19, per CDC guidance.

                        Prohibit shared food or beverages (e.g. self-serve meals
                        and beverages).




                     STAY HOME.                       STOP THE SPREAD.                     SAVE LIVES.
                          As of June 26, 2020
            Case 1:20-cv-00651-GLS-DJS        Document 87-9 Filed 10/20/20 Page 4 of 4




Reopening
New York
                                                        These guidelines apply to all religious and funeral gatherings, including burial and
Guidelines for Religious and                            committal services, statewide.

Funeral Services                                        During the COVID-19 public health emergency, all operators of religious and funeral
                                                        services should stay up to date with any changes to state and federal requirements
                                                        related to religious and funeral services and incorporate those changes into their
                                                        operations. This guidance is not intended to replace any existing applicable local, state,
                                                        and federal laws, regulations, and standards.



                    Mandatory                                                       Recommended Best Practices
Communication           Affirm you have reviewed and understand the state-             Develop a communications plan for employees,
                        issued industry guidelines, and that you will implement        volunteers, and congregants, that includes applicable
                        them.                                                          instructions, training, signage, and a consistent means to
                                                                                       provide individuals with information. Use webpages, text
                        Post signage throughout the facility to remind                 and email groups, and social media campaigns.
                        individuals to adhere to proper hygiene, social
                        distancing rules, appropriate use of PPE, and cleaning
                        and disinfecting protocols.

                        Conspicuously post completed safety plans on site.



Screening               Implement mandatory health screening assessment                Perform screening remotely (e.g. by telephone or
                        (e.g. questionnaire, temperature check) for employees,         electronic survey), before people arrive, to the extent
                        faith leaders, and volunteers (but not attendees), asking      possible.
                        about (1) COVID-19 symptoms in past 14 days, (2)
                        positive COVID-19 test in past 14 days, and/or (3) close       Coordinate screening to prevent people from
                        contact with confirmed or suspected COVID-19 case in           intermingling in close contact with each other prior to
                        past 14 days. Responses must be reviewed and such              completion of the screening.
                        review must be documented.
                                                                                       Screeners should be trained by individuals familiar with
                        A person who screens positive for COVID-19 symptoms            CDC, DOH, and OSHA protocols and wear appropriate PPE,
                        must not be allowed to enter the gathering place and           including at a minimum, a face covering.
                        must be sent home with instructions to contact their
                        healthcare provider for assessment and testing.                Maintain a continuous log of every person, including
                                                                                       workers and visitors, who may have close contact with
                        If an employee or faith leader tests positive for COVID-       other individuals at the gathering site or area; excluding
                        19, immediately notify state and local health                  deliveries that are performed with appropriate PPE or
                        departments and cooperate with contact tracing efforts,        through contactless means. The log is not required to
                        including notification of potential contacts who had           maintain a list of attendees.
                        close contact with the worker, while maintaining
                        confidentiality as required by state and federal law and       Encourage, but do not mandate, attendees to complete a
                        regulations.                                                   screening and provide contact information, so they can be
                                                                                       logged and contacted for contact tracing, if necessary.

                                                                                       Refer to DOH’s “Interim Guidance for Public and Private
                                                                                       Employees Returning to Work Following COVID-19
                                                                                       Infection or Exposure” regarding protocols and policies for
                                                                                       employees seeking to return to work after a suspected or
                                                                                       confirmed case of COVID-19 or after the employee had
                                                                                       close or proximate contact with a person with COVID-19.




                    STAY HOME.                       STOP THE SPREAD.                     SAVE LIVES.
